DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the term “a spiral form of an electrically conductive material; within a spiral form of a material having a high magnetic permeability”. For examination purposes, the limitation in question is interpreted as “an electrically conductive material wound in the form of a spiral, and a material having high magnetic permeability is wound within the spiral” or a meaning of this effect.
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) as they are dependent from claim 1 and therefore inherent all claim limitations. These claims do not correct the deficiencies of claim 1.
claim 4, it is not clear what is intended by “permanent magnet is placed with the center. The examiner does not know how to interpret the limitation in question. Applicant should also clarify what “it” refers to in the claim.
Regarding claim 7, it is unclear what is intended by “it is nested within an additional electromagnet of said claim. The examiner does not know how to interpret the limitation in question. Applicant should also clarify what “it” refers to in the claim.
Regarding claim 9, it is unclear what is intended by “it is placed within a multi- part enclosure of an electrically conductive material.”  The examiner does not know how to interpret the limitation in question. Applicant should also clarify what “it” refers to in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarger (US 20100013345 A).
In regards to claim 1, best understood in view of 35 USC 112(b) rejection, Yarger (figure 10, paragraph 98) discloses an electromagnet comprising: a spiral form of an electrically conductive material (1006); within a spiral form of a material having a high magnetic permeability (1018).
	In regards to claim 3, Yarger, best understood in view of 35 USC 112(b) rejection, (figure 2, paragraphs 82-85) discloses an electromagnet wherein an additional electromagnet of said claim is electrically connected (connection, 228), thus enabling an electrical current to travel and flow within the same consistent electrical current direction enabling multiple electromagnets to become electrically connected.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US 20100013345 A) in view of Kerr (US 20190372448 A1).

Yarger does not teach an electromagnet wherein two forms of an electrically conductive material are placed on opposite sides of the electromagnet.
Kerr (figure 4A, paragraph 33) discloses disc forms of an electrically conductive material (electrodes 12), wherein the disc forms are placed on opposite sides of said electromagnet (electromagnet-based channel unit, 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the applicant claimed invention to modify Yarger in view of Kerr to design an electromagnet to place disc forms of an electrically conductive material on opposite sides of the electromagnet to increase the inductance of the electromagnet.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US 20100013345 A) in view of Lopatin (US 20220065725 A1).
Yarger, best understood in view of 35 USC 112(b) rejection, (figure 10, paragraph 98) discloses an electromagnet comprising: a spiral form of an electrically conductive material (1006); within a spiral form of a material having a high magnetic permeability (1018).
Yarger does not teach an electromagnet wherein a two electrically conductive material forms are placed in opposite directions of the electromagnet.

pressure gauge comprising of an electromagnet (13) wherein a permanent magnet (17) is placed within the center.
 Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the applicant claimed invention to modify Yarger in view of Lopatin to design an electromagnet wherein a permanent magnet is placed within the center of the electromagnet to increase inductance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yarger in view of Moyer (US 20040113737 A1).
Yarger, best understood in view of 35 USC 112(b) rejection, (figure 10, paragraph 98) discloses an electromagnet comprising: a spiral form of an electrically conductive material (1006); within a spiral form of a material having a high magnetic permeability (1018).
Yarger does not teach an electromagnet connected to an LC circuit.
Moyer (figures 10-12, paragraph 88) discloses a LC circuit (figure 12, energy exchange and storage circuit, 370 with capacitor 376 and coil 378) is connected to the spiral form of the electrically conductive material (figure 10, electromagnets 36a-36b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US 20100013345 A) in view of Tsung (GB 2069768-A).
Yarger discloses a rotor (figure 46) wherein a circular array of electromagnets (114) surround a rotor (102) of an electrically conductive metal.
Yarger does not teach a rotor wherein permanent magnets inserted within the rotor slots.
Tsung (figure 2, abstract) discloses a rotor (20, figure 2) having permanent magnets (22) inserted in the rotor slots.
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the applicant claimed invention to modify Yarger in view of Tsung to design an electromagnet to increase inductance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K CHO whose telephone number is (571)272-3341. The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY K CHO/Examiner, Art Unit 2837                                                                                                                                                                                                        
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837